DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/07/2020 has been entered. The applicant has amended the claims 1-14 and 16-20, and cancelled claim 15. Claims 1-14 and 16-20 are pending.
Response to Arguments
The Applicant added previously identified allowable subject matter of claim 15 with independent claims 1 and 20. Claim 15 was objected in Non-Final Office Action dated 10/15/2020. Applicant’s arguments filed on 12/07/2020 with respect to the rejection of amended independent claims 1 and 20 have been fully considered and is persuasive. Therefore, the rejection has been withdrawn.
Reasons for Allowance
Claims 1-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Claims 1 and 20 are allowable over the prior art of record for at least the reason that, even though the prior art discloses a microscope, comprising: an 

Claims 2-14, 16-19 are allowable for depending on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered to relevant to applicant's disclosure, but do not teach the limitation “the processor is further configured to acquire information of a culture period of the observation target as the information of the amount of the liquid” as claimed in this instant application.
1.	Sueki et al. (US 2017/0003490)
2.	Fukuda et al. (US 2009/009,7734)
3. 	Matsubara (US 10,649,192)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A/Examiner, Art Unit 2872     


/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872